Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-7 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koido (US 20160314945) in view of Takahashi (US 20120097530).
As to claim 1, Koido discloses a sputtering target comprising:
Ge, Sb and Te (abstract; paragraph 9);
Wherein the target has high-oxygen regions and low-oxygen regions with lower oxygen concentration than the high-oxygen region (table 1:maximum vs average oxygen concentration at testing points; paragraph 33: object of invention to disperse oxides in the metal alloy - oxides necessarily having higher oxygen concentration than non-oxide alloy grains).

Koido, while disclosing a structure with high and low oxygen concentration areas, is silent as to the structure of the areas including islands and matrix.

Takahashi discloses a sputtering target comprising Ge, Sb and Te in which the oxygen concentration is controlled and a sintered compact target is formed with oxygen to form a target with lower resistance (abstract; paragraph 18-19).   Takahashi also discloses knowledge in the art that oxygen tends to forms higher concentration oxide crystal phases along grain boundaries than in other locations within the grain (paragraph 44). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a GeSbTe and oxygen composition sputter with variations in oxygen concentration, as disclosed by Koido, would have areas of higher 
As to claims 3 and 5, Koido discloses a Ge15Sb20Te55Si10 target (table 1: example 1-9).
As to claim 4, Takahashi discloses a Ge22.2Sb22.2Te55.6 composition target (paragraph 66-68). 
As to claim 6-7, Koido discloses targets with 10000ppm maximum oxygen concentration and average 5000ppm oxygen concentration (table 1 comparative example 1-1).  Although Koido does not disclose the same analysis method of claim 7, Koido does disclose maximum [high] and average [low] oxygen measurement within the requisite range results (table 1), and therefore discloses the product claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koido in view of Takahashi, as applied to claim 1 above, and further in view of Fukuyo (US 20110017590).
As to claim 2, Koido and Takahashi, while disclosing sintered GeSbTe containing targets, are silent as to micropore densities.
Fukuyo discloses a sintered sputtering target with compositions including GeSbTe compositions (paragraph 3, 19) in which no pores above 1 micron exist and the density of 0.1 to 1 micron pores is 10 micropores or less per 40000 micron2, or even 1 micropore or less (paragraph 37; converts to 10 micropores per 0.04 mm2, or 30 micropores per 0.12mm2, or 3 micropores per 0.12mm2 for the lower value) to prevent cracking or warping (paragraph 22).





Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON BERMAN/Primary Examiner, Art Unit 1794